COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-038-CR


MATTHEW CAMERON LAMBERT                                         APPELLANT

                                           V.

THE STATE OF TEXAS                                                   STATE

                                       ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

     Appellant Matthew Cameron Lambert appeals his conviction for

possession of a controlled substance, methamphetamine, in the amount of less

than one gram. We affirm.

     In a single point, appellant complains that the trial court improperly

admitted evidence seized from his apartment because the search warrant was



     1
         See T EX. R. A PP. P. 47.4.
not supported by probable cause.        Specifically, he argues that the named

informant was not credible or reliable and that the detective did not verify the

information she provided.2

      We defer to a magistrate’s determination of probable cause to issue a

search warrant so long as the magistrate had a substantial basis for concluding

that a search would uncover evidence of wrongdoing. 3             This deferential

standard of review preserves the incentive of peace officers to obtain a warrant

rather than conduct a warrantless search.4 In assessing the sufficiency of an

affidavit for a search warrant, we are limited to the four corners of the affidavit,




      2
        When briefing constitutional issues, a party should separate federal and
state issues into distinct points or issues and provide substantive argument on
each. McCambridge v. State, 712 S.W.2d 499, 501–02 n.9 (Tex. Crim. App.
1986). If, as here, a party fails to do this, we need not address federal and
state constitutional issues separately. See, e.g., Eldridge v. State, 940 S.W.2d
646, 650–51 (Tex. Crim. App. 1996) (declining to pursue appellant’s state
constitutional argument for him); Jones v. State, 949 S.W.2d 509, 514 (Tex.
App.—Fort Worth 1997, no pet.) (deeming federal and state constitutional
protections identical because appellant’s brief did not address differences in
protections against unreasonable search and seizure).
      3
      Illinois v. Gates, 462 U.S. 213, 236, 103 S. Ct. 2317, 2331 (1983);
Swearingen v. State, 143 S.W.3d 808, 810–11 (Tex. Crim. App. 2004).
      4
      Massachusetts v. Upton, 466 U.S. 727, 733, 104 S. Ct. 2085, 2088
(1984).

                                         2
and we should interpret the affidavit in a common sense and realistic manner,

recognizing that the magistrate was permitted to draw reasonable inferences.5

      Further, we examine the totality of the circumstances regarding the

information contained in the affidavit.6 An informant’s basis of knowledge (or

reliability) and her veracity (or credibility) are relevant considerations in this

inquiry, and a deficiency in one area may be compensated by a strong showing

in the other or by some other indicia of reliability. 7 Corroboration of the details

of an informant’s tip through independent police investigation is another

relevant factor.8

      In early 2006, Detective J.T. Rhoden was investigating a series of car

burglaries in the Mira Vista neighborhood of Fort Worth. The use of a credit

card that had been stolen in one of the burglaries led Detective Rhoden to Karla

Norris, appellant’s then-girlfriend. On January 4, 2006, a Wednesday, Norris




      5
       Davis v. State, 202 S.W.3d 149, 154 (Tex. Crim. App. 2006); Hankins
v. State, 132 S.W.3d 380, 388 (Tex. Crim. App.), cert. denied, 543 U.S. 944
(2004); Jones v. State, 833 S.W.2d 118, 123 (Tex. Crim. App. 1992), cert.
denied, 507 U.S. 921 (1993).
      6
       Davis v. State, 144 S.W.3d 192, 196–97 (Tex. App.—Fort Worth 2004,
pet. ref’d) (op. on reh’g).
      7
          Id. at 197.
      8
          Id.

                                         3
was stopped for a traffic violation and voluntarily provided information that

implicated appellant in the car burglaries.

      Detective Rhoden applied for a warrant to search appellant’s apartment.

In his affidavit, Detective Rhoden stated that Norris had spent that past few

days at appellant’s apartment. Norris noticed appellant had come home on

Monday with a silver Motorola Razor phone (which Norris showed to the

detective) and a Dell flat screen monitor. Detective Rhoden researched January

2 offenses and found a report that those two items had been burglarized from

a car. The application also alleged Norris observed many credit cards and social

security cards in different names, and a BlackBerry cellular phone on which she

saw a number for Mira Vista. Upon further research, Detective Rhoden also

located a report indicating a BlackBerry phone had been burglarized from a car

in the Mira Vista neighborhood.

      The magistrate signed the search warrant, and several officers executed

it on January 5, 2006. Inside appellant’s apartment, the officers found various

small electronics, credit cards, driver’s licenses, social security cards, and, in

plain view, a small bag of marijuana and a vial containing .39 grams of

methamphetamine. Following a bench trial, the trial court convicted appellant




                                        4
of possession of a controlled substance, methamphetamine, in the amount of

less than one gram, and sentenced him to eighteen months in state jail. 9

      The affidavit reveals that Norris was a named informant who had direct

knowledge of the facts she reported, two factors increasing her reliability.10

Appellant argues, citing State v. Wester, that because Norris was a suspect in

the credit card abuse case, the information she provided was unreliable.11

Unlike the informant in Wester, however, Norris was neither under arrest nor

being interrogated at the time she gave information about appellant.12 Further,

as detailed above, Detective Rhoden’s research corroborated that three of the

items Norris saw in appellant’s apartment had very recently been stolen. The

affidavit disclosed to the magistrate that Norris was being questioned in the

credit card abuse case and was, therefore, not misleading.13


      9
      The sentence also included suspension of appellant’s driver’s license for
180 days and until he completes a drug offender education program.
      10
         See Matamoros v. State, 901 S.W.2d 470, 478 (Tex. Crim. App. 1995)
(holding that a probable cause affidavit is sufficient if it specifies a named
informant as supplying the information upon which probable cause is based and
is sufficiently detailed to suggest direct knowledge on the informant’s part).
      11
           See 109 S.W.3d 824, 826–27 (Tex. App.—Dallas 2003, no pet.).
      12
           See id. at 827.
      13
        See Massey v. State, 933 S.W.2d 141, 146–47 (Tex. Crim. App. 1996)
(holding that detective did not misrepresent informants’ reliability by omission
where affidavit contained information indicating that informants “were not

                                       5
      Based on the totality of the circumstances established in the affidavit and

giving great deference to the magistrate’s determination of probable cause, we

hold that there was a substantial basis for concluding that a search of

appellant’s apartment would uncover evidence of the vehicle burglaries. We

overrule appellant’s point and affirm the trial court’s judgment.


                                                 PER CURIAM

PANEL F: CAYCE, C.J.; WALKER and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: March 6, 2008




outstanding citizens”). Even had this information been omitted, the fact that
Norris had been accused or suspected of a crime would not necessarily
invalidate the search warrant. See Morris v. State, 62 S.W.3d 817, 824–25
(Tex. App.—Waco 2001, no pet.) (holding that where named informant
implicated his ex-lover in child pornography case, the fact that the affiant did
not disclose that informant was being questioned for stealing from his employer
did not invalidate search warrant); see also Hackleman v. State, 919 S.W.2d
440, 449 (Tex. App.—Austin 1996, pet. ref’d untimely filed); Heitman v. State,
789 S.W.2d 607, 610–12 (Tex. App.—Dallas 1990, pet. ref’d).

                                       6